F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 22 2000
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    HUBBARD BELL, JR.,

                  Petitioner-Appellant,

    v.                                                    No. 99-1486
                                                      (D.C. No. 99-Z-1808)
    AL HERREREA,                                            (D. Colo.)

                  Respondent-Appellee.


                              ORDER AND JUDGMENT          *




Before BRORBY , ANDERSON , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Hubbard Bell, Jr. was convicted in the United States District Court for the

Northern District of Texas of conspiracy by possession with intent to distribute


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cocaine and possession with intent to distribute base. He is presently confined in

the Federal Correctional Institution at Florence, Colorado. He filed this pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 in the federal

district court in Colorado challenging his conviction. The district court dismissed

the petition, ruling that Bell could not proceed under § 2241 because § 2255 was

the appropriate remedy. Bell appeals and we affirm.

       Normally, “[a] petition under 28 U.S.C. § 2241 attacks the execution of

a sentence rather than its validity and must be filed in the district where the

prisoner is confined. A 28 U.S.C. § 2255 petition attacks the legality of

detention, and must be filed in the district that imposed the sentence.”        Haugh v.

Booker , No. 99-3333, 2000 WL 377811, *1 (10th Cir. Apr. 12, 2000) (quoting

Bradshaw v. Story , 86 F.3d 164, 166 (10th Cir.1996)). Only if there is a showing

that § 2255 is “inadequate or ineffective” to challenge the validity of a judgment

or sentence may a prisoner petition for such a remedy under 28 U.S.C. § 2241.

Id. (quoting § 2255). Section 2241 “     is not an additional, alternative, or

supplemental remedy to 28 U.S.C. § 2255.”          Bradshaw , 86 F.3d at 166.

       Bell argues that his opportunity to challenge his conviction under § 2255

is ineffective because two previous petitions were summarily denied and he




                                             -2-
cannot satisfy the certification requirement for filing a third, successive motion.   1



“‘Failure to obtain relief under § 2255 does not establish that the remedy so

provided is either inadequate or ineffective,’”     Bradshaw , 86 F.3d at 166 (quoting

Williams v. United States , 323 F.2d 672, 673 (10th Cir. 1963)), neither does “the

mere fact that [the petitioner] is precluded from filing a [successive] § 2255

petition.” Caravalho v. Pugh , 177 F.3d 1177, 1179 (10th Cir. 1999).

       Bell has not alleged any way in which § 2255 is a legally inadequate or

ineffective avenue for testing his conviction. Therefore, the district court did not

err in dismissing his § 2241 petition for the reasons stated in its order and

judgment of dismissal, filed October 20, 1999. The judgment of the district court




1
      Section 2255 requires certification by a panel of the appropriate court of
appeals that a second or successive motion contains

         (1) newly discovered evidence that, if proven and viewed in light
       of the evidence as a whole, would be sufficient to establish by clear
       and convincing evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

         (2) a new rule of constitutional law, made retroactive to cases on
       collateral review by the Supreme Court, that was previously
       unavailable.

                                             -3-
is AFFIRMED. Bell’s motion to proceed on appeal in forma pauperis is

DENIED. The mandate shall issue forthwith.



                                                Entered for the Court



                                                Wade Brorby
                                                Circuit Judge




                                      -4-